Motion to dismiss the appeal herein granted and the appeal dismissed, with costs and $20 costs of motion, upon the ground that the order appealed from, insofar as it involves plaintiffs causes of action, does not finally determine the action within the meaning of the Constitution and upon the further ground that the order appealed from, insofar as it involves defendant’s counterclaims, does not present a modification in a respect reviewable by the Court of Appeals (CPLR 5601, subd [a], par [iii]).